Citation Nr: 1818869	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  17-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for neuropathy of the right upper extremity due to herbicide exposure. 

2. Entitlement to service connection for neuropathy of the right lower extremity due to herbicide exposure.

3. Entitlement to service connection for neuropathy of the left lower extremity due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to May 1970.  The Veteran served in both the Korean War and the Vietnam War.  The Veteran was awarded the Combat Infantryman Badge and the Bronze Star medal, among several others, for his valorous service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A Notice of Disagreement (NOD) was filed in January 2015. A Statement of the Case (SOC) was issued in April 2017. A substantive appeal (VA Form-9) was filed in April 2017. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issues of entitlement to service connection for neuropathy of the right upper extremity and the right and left lower extremities, due to herbicide exposure. 

The Veteran contends that his neuropathy of the right upper extremity and the right and left lower extremities can be attributed to his active duty service, and thus maintains that he has suffered from neuropathy since service.

Upon review, the Veteran's service personnel records establish that the Veteran served in the Republic of Vietnam; and, as such, the Veteran is presumed to have been exposed to herbicide agents in service.  38 U.S.C. § 1116(f) (2012).  In addition, the existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a diagnosis of neuropathy, variously diagnosed progressive lower extremity neuropathy and peripheral neuropathy.

Regarding the claims for peripheral neuropathy of the right upper extremities and the bilateral lower extremities, it is not clear to the Board whether the Veteran has the specific type of peripheral neuropathy included in the exposure to herbicide agents-presumptive diseases, including early onset peripheral neuropathy.  38 C.F.R. § 3.309 (e) (2017).  The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, based on findings from the September 29, 2010, National Academy of Sciences (NAS) report titled Veterans and Agent Orange: Update 2010 (Update 2010), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR 3.307 (a)(6)(ii) and 38 CFR 3.309 (e) with the term "early-onset" and removed the Note to 38 CFR 3.309 (e) requiring that the neuropathy be "transient." 

The changes effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.  This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it did not change the requirement that peripheral neuropathy must have become manifest to a compensable degree within one year after the last in-service exposure in order to qualify for the presumption of service connection.  In Update 2010, NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure. See 78 FR 54763-01. 

That notwithstanding, the Board observes that in a November 2014 medical opinion, Dr. C. N., the Veteran's private physician, indicated that he has treated the Veteran for many years for multiple medical problems. Dr. C. N. rendered the clinical assessment that the Veteran's medical problems have been caused, to a large extent, by exposure to dioxins or "agent orange" during his service in the Vietnam War.  While the November 2014 private medical opinion attributes that Veteran's neuropathy to his service, the private physician did not discuss the scope of his review of the Veteran's service treatment records nor his medical history.  The physician also did not explain the basis for his clinical assessment regarding the nexus between the Veteran's neuropathy and his service.

In view of the foregoing, the Board seeks a medical opinion as to the nature and cause of the Veteran's peripheral neuropathy of the right upper extremities and the bilateral lower extremities; and on remand, the AOJ should afford the Veteran VA examinations to obtain sufficient etiological opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his disabilities on appeal and to provide authorizations for VA to obtain for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.
      
2.  After instruction (1) is completed, to the extent possible, the AOJ should arrange for a VA examination of the Veteran to determine the nature and cause of his peripheral neuropathy of the right upper extremity, and his peripheral neuropathy of the right and left lower extremities.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire record must be made available to examiner in conjunction with the examination.  The examiner should respond to the following:

Right Upper Extremity

(a)  Based on the examination of the Veteran and a review of the record, is the Veteran's peripheral neuropathy of the right extremity of (1) an early-onset, or (2) a delay-onset?

(b)  If the Veteran's peripheral neuropathy of the right upper extremity is identified to be of an "early-onset" type, is it at least as likely as not (a 50 percent or greater probability) that any such disorder manifested or had its onset within a year after the last date on which the Veteran was exposed to an herbicide agent during service?  The examiner should explain why that is, or is not so.

(c)  If the Veteran's peripheral neuropathy of the right upper extremity is identified to be of a "delayed-onset" type, is it at least as likely as not (a 50 percent or greater probability) that any such disorder began in (or is otherwise related to) the Veteran's military service, to include, but not limited to his exposure to herbicide agents?  The examiner should explain why that is, or is not so.

**In responding to question (c), the examiner is asked to consider and discuss the scientific and statistical data from the National Academy of Sciences that pertain to peripheral neuropathy and exposure to Agent Orange.  The opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's peripheral neuropathy of the right upper extremity, or if his peripheral neuropathy of the right upper extremity manifested in an unusual manner.  Then, the examiner is ask to address whether there is a medically sound basis to attribute in any way the diagnosis of peripheral neuropathy of the right upper extremity to the Veteran's active duty service, including any exposure to herbicide agents.

**Please Note: The Board is cognizant that there is no presumption of service connection for delayed-onset peripheral neuropathy due to exposure to herbicide agents.  The question here is what is the likelihood that this Veteran's peripheral neuropathy of the right upper extremity is related to his exposure to herbicide agents, given his medical history, family history, and the absence or presence of other risk factors, etc.

Lower Extremities

(a)  Based on the examination of the Veteran and a review of the record, is the Veteran's progressive peripheral neuropathy of right and left lower extremities of (1) an early-onset, or (2) a delay-onset?

(b)  If the Veteran's progressive peripheral neuropathy of the right and left lower extremities is identified to be of an "early-onset" type, is it at least as likely as not (a 50 percent or greater probability) that any such disorder manifested or had its onset within a year after the last date on which the Veteran was exposed to an herbicide agent during service?  The examiner should explain why that is, or is not so.

(c)  If the Veteran's progressive peripheral neuropathy of the right and left lower extremities is identified to be of a "delayed-onset" type, is it at least as likely as not (a 50 percent or greater probability) that any such disorder began in (or is otherwise related to) the Veteran's military service, to include, but not limited to his exposure to herbicide agents?  The examiner should explain why that is, or is not so.

**In responding to question (c), the examiner is asked to consider and discuss the scientific and statistical data from the National Academy of Sciences that pertain to peripheral neuropathy and exposure to Agent Orange.  The opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's peripheral neuropathy of the right and left lower extremities, or if his peripheral neuropathy of the right and left lower extremities manifested in an unusual manner.  Then, the examiner should address whether there is a medically sound basis to attribute in any way the diagnosis of progressive peripheral neuropathy of the right and left lower extremities to the Veteran's active duty service, to include any exposure to herbicide agents.

**Please Note: The Board is cognizant that there is no presumption of service connection for delayed-onset peripheral neuropathy due to exposure to herbicide agents.  The question here is what is the likelihood that this Veteran's peripheral neuropathy of the right and left lower extremities is related to his exposure to herbicide agents, given his medical history, family history, and the absence or presence of other risk factors, etc.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case

3.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and re-adjudicate the claims.  If the benefits sought on appeal remain denied, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  The case should be returned to the Board for further appellate consideration, if otherwise order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all REMANDS by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




